Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered and they are partially persuasive. However, the rejection remains in view of Buettgen, however, the elements attributed to the limitations have been switched.  Instead of considering the element labeled 120A in Buettgen the exit window, it is now matched with the optical element.  Element 132 of Buettgen is now considered the exit window.  The rejection is as follows.  

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary connections.  See MPEP § 2172.01.  The omitted cooperative relationships are: Claim 26 discloses a first optical path wherein light travels from the light emitter to the optical element and then the exit window and a second optical path wherein light travels from the light emitter to an optical element and then a photodetector, not the exit window.  However the claim goes on say light is detected “through the exit window along a first optical path” based on detection by the photodector which is in the second optical path.  It is unclear how light passes through both the exit window and to the photodetector since the claim makes it clear these are two different paths.  Clarification is required. 
The dependent claims fail to make up for the deficiency in the independent claim upon which they reside. 


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 3, 4, 6, 7, 9, 10, 11, 13, 14, 15, 16, 17, 18, 20, 21, 22, 23, 24, 26, 27, 28, and 29 are rejected under 35 U.S.C. 103 as being anticipated over Buettgen U.S. Patent #10,466,355.
With respect to claim 1, Buettgen disclose an optoelectronic module comprising:
An optical element (Figure 6A, lens 120A)
A light emitter aimed at the optical element (Figure 6A, light emitter 106)
A light receiving element including a beam dump or photodetector, the light receiving element positioned to receive light directed from the optical element (Figure 6A, light receiving element, including photodetector 128, Col.4, l 18-21)
An exit window positioned to receive light directed from the optical element (Figure 6A, exit window = 132 receives light from 120A)
The light receiving element and the exit window being on the same side of the optical element (Figure 6A)
A casing wherein the exit window extends through the casing and the casing houses the optical element, the light emitter, and the light receiving element (Figure 6A wherein housing 114 contains the optical element 120A, the light emitter 106, and the light receiving element 128, window 132 extends through the end of casing 114)

With respect to claims 2, 3, 4, 6, 7, 9, 10, 11, 13, 14, 15, 16, 17, 18, 20, 21, 22, 23, 24, 31, 32, 33, 34, Buettgen discloses all of the limitations as applied to claim 1 above.  In addition, Buettgen discloses:
The light receiving element includes the photodetector, the system further comprising a light shield positioned to shield the photodetector from light passing through the exit window (Figure 6A, light shield = wall 116)
The light shield includes a wall between the photodetector and the exit window (Figure 6A, wall 116)
The light receiving element is  positioned to receive zeroth order light from the optical element (Figure 6A, photodetector 128 can receive zeroth order light)
The light receiving element includes the photodetector, further comprising a casing, the exit window including an aperture extending through the casing, the aperture sized to shield the photodetector from light passing through the exit window (Figure 1, photodetector 128, casing = housing 116/114, aperture = opening at end of housing 114)
The optical element is reflective and the light emitter is aimed at a first side of the optical element and the light receiving element and the exit window are on the first side of the optical element (Figure 1, wherein the optical element = window 120A, Col.4, l 65-Col.5, l 5, Col.5, l 24-28, window has at least some reflective properties)
The light emitter is aimed along a line and the light receiving element is on the line (Figure 6A, wherein the line goes from emitter 106 to optical element 120A, and folds back to photodetector 128)
The exit window is offset from the line (Figure 6A, exit window = left side of 132 above 120B is offset from line of light from emitter 106)
The light receiving element includes the photodetector, the system further comprising a computer having a processor and memory storing instructions executable by the processor, the instructions including determining the integrity of the optical element based on intensity of the light detected by the photodetector (Col. 5, l 29-34)
The light receiving element includes the photodetector, and the instructions include detecting range of an object beyond the exit window illuminated by the light emitter based on detection of light by the photodetector (Col.3, l 67- Col.4, l 7, l 45-53)
The exit window is the only window that extends through the casing (Figure 6A, casing 114 ends at window)
Light from the light emitter includes a first light path from the light emitter to the optical element without passing through the exit window and from the optical element to the exit window , and a second light path from the light emitter to the optical element without exiting the casing and from the optical element to the light receiving element without passing through the casing (Figure 6A, light passes from light emitter 106 to optical element 120A and back to detector 128 or light passes from light emitter 106 through element 120A and through window 132)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 8, 12, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Buettgen U.S. Patent #10,466,355.
With respect to claim 5 and 19, Buettgen discloses all of the limitations as applied to claim 1 and 2 above.  However, Buettgen fails to disclose the light shield is a band pass filter. It would have been obvious to one of ordinary skill in the art at the time of the invention to include a band pass filter in the optical set up of Buettgen to prevent certain ambient wavelengths from altering or overwhelming the detector.  Band pass filters are well understood in the art as to their usefulness in an optical measuring system.  
With respect to claim 8, Buettgen discloses all of the limitations as applied to claim 1 above.  Buettgen fails to disclose the light emitter and light receiver are on opposite sides of the optical element. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to switch Buettgen’s reflective system into a transmissive system.  The equivalence of a reflective optical measurement and transmissive optical measurement is well known and one of ordinary skill in the art would recognize the benefits of switching between the two options.  A transmissive system provides the benefit to only measure light passing through the optical element once, which cuts down on internal reflection measurements and minimizes some variables. 
With respect to claim 12 and 25, Buettgen discloses all of the limitations as applied to claim 10 and 23 above.  However, Buettgen fails to disclose the exit window lies on a plane transverse to the optical element.  Buettgen discloses the exit window and optical element lie on planes parallel to each other. It would have been obvious to one of ordinary skill in the art at the time of the invention to use a set up where the optical element is slanted with respect to the exit window depending on the surface being inspected.  Although the angle would add complications it would allow a greater variety of surfaces to be inspected and minimize aberrations.  The examiner takes official notice of the fact that it is well known in the art to measure surfaces where the detector is an angle with respect to the surface being inspected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA C BRYANT/Examiner, Art Unit 2877